Exhibit 10.3

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of December 23, 2019 by and
between (i) Jaguar Health, Inc., a Delaware corporation (the “Company”), and
(ii) the person listed on the signature page hereto (the “Restricted Holder”). 
Any capitalized term used but not defined in this Agreement will have the
meaning ascribed to such term in the Exchange Agreement (as defined below).

 

WHEREAS, on December 23, 2019, the Company and the Restricted Holder entered
into that certain Exchange Agreement (as amended from time to time in accordance
with the terms thereof, the “Exchange Agreement”), by and between the Company
and the Restricted Holder, pursuant to which, subject to the terms and
conditions thereof, the Restricted Holder surrendered the Exchange Securities
for shares of Series B-2 Preferred Stock of the Company (including any equity
securities paid as dividends or distribution with respect to such shares or into
which such shares are exchanged or converted, the “Preferred Shares”); and

 

WHEREAS, pursuant to the Exchange Agreement, and in view of the valuable
consideration to be received by the Restricted Holder thereunder, the Company
and the Restricted Holder desire to enter into this Agreement, pursuant to which
the Preferred Shares shall become subject to limitations on disposition as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) The Restricted Holder hereby agrees not to, during the period commencing
from the consummation of the transactions contemplated by the Exchange Agreement
(the “Closing”) and ending six (6) months following the date of the Closing (the
“Lock-Up Period”): (i) lend, offer, pledge, hypothecate, encumber, donate,
assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Preferred Shares, (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Preferred Shares, or (iii) publicly disclose the intention to do any of
the foregoing, whether any such transaction described in clauses (i), (ii), or
(iii) above is to be settled by delivery of shares of preferred stock or common
stock of the Company or other securities, in cash or otherwise (any of the
foregoing described in clauses (i), (ii), or (iii), a “Prohibited Transfer”).
The foregoing sentence shall not apply to the transfer of any or all of the
Preferred Shares owned by the Restricted Holder, either during his/her lifetime
or on death, (A) by gift, will or intestate succession, (B) to any Affiliate,
shareholder, member, partner or trust beneficiary, as the case may be, of such
Restricted Holder or (C) on any date on which (x) the average closing price of
the Company’s common stock during the immediately preceding five (5) trading
days is equal to or greater than $0.81 per share or (y) the closing price of the
Company’s common stock on the immediately preceding trading day is equal to or
greater than $0.81 per share; provided, however, that in any of cases (A),
(B) or (C) it shall be a condition to such transfer that the transferee executes
and delivers to the Company an agreement

 

--------------------------------------------------------------------------------



 

stating that the transferee is receiving and holding the Preferred Shares
subject to the provisions of this Agreement, and there shall be no further
transfer of such Preferred Shares except in accordance with this Agreement. The
Restricted Holder further agrees to execute such agreements as may be reasonably
requested by the Company that are consistent the foregoing or that are necessary
to give further effect thereto.

 

(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and the Company shall refuse to recognize any such purported transferee
of the Preferred Shares as one of its equity holders for any purpose. In order
to enforce this Section 1, the Company may impose stop-transfer instructions
with respect to the Preferred Shares of the Restricted Holder (and permitted
transferees and assigns thereof) until the end of the Lock-Up Period.

 

(d) During the Lock-Up Period, each certificate evidencing any Preferred Shares
shall be stamped or otherwise imprinted with a legend in substantially the
following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT DATED AS OF DECEMBER 23, 2019 BY AND
BETWEEN JAGUAR HEALTH, INC. (THE “COMPANY”) AND OASIS CAPITAL, LLC. A COPY OF
SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON WRITTEN REQUEST.”

 

2. Miscellaneous.

 

(a) Termination of Exchange Agreement. Notwithstanding anything to the contrary
contained herein, in the event that the Exchange Agreement is terminated in
accordance with its terms prior to the Closing, this Agreement and all rights
and obligations of the parties hereunder shall automatically terminate and be of
no further force or effect.

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of the Restricted Holder are personal to the Restricted Holder and may not be
transferred or delegated by the Restricted Holder at any time. The Company may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity (whether by merger, consolidation, equity sale,
asset sale or otherwise) without obtaining the consent or approval of the
Restricted Holder.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

 

2

--------------------------------------------------------------------------------



 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and
interpreted in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws. All actions arising out of
or relating to this Agreement shall be heard and determined exclusively in any
state or federal court sitting in the City of New York, Borough of Manhattan. 
Each party hereby irrevocably waives, and agrees not to assert in any action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such action or proceeding is improper or is an inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address set
forth in Section 2(g) below and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If any party shall commence an action or proceeding to
enforce any provisions of this Agreement, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2(e).

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

3

--------------------------------------------------------------------------------



 

(g) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one business day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three
(3) business days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Company:

 

Jaguar Health, Inc.

Attn: Lisa A. Conte

201 Mission Street, Suite 2375

San Francisco, CA 94105

 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP

Attn: Donald C. Reinke, Esq.

1510 Page Mill Road, Suite 110

Palo Alto, CA, 94304

 

If to Holder:

 

Oasis Capital, LLC

Attn: Adam Long

208 Ponce de Leon, suite 1600

San Juan, PR 00918

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of both the Company and the Restricted Holder. No failure or
delay by a party in exercising any right hereunder shall operate as a waiver
thereof. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision.

 

(i) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision

 

4

--------------------------------------------------------------------------------



 

that carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

(j) Specific Performance. The Restricted Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by the Restricted Holder, money damages may
be inadequate and the Company may have not adequate remedy at law, and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed by the Restricted Holder in accordance with
their specific terms or were otherwise breached. Accordingly, the Company shall
be entitled to seek an injunction or restraining order to prevent breaches of
this Agreement by the Restricted Holder and to seek to enforce specifically the
terms and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

 

(k) Entire Agreement. This Agreement (including any schedules hereto)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled; provided, that, for the avoidance of doubt, the foregoing
shall not affect the rights and obligations of the parties under the Exchange
Agreement or any Exchange Document. Notwithstanding the foregoing, nothing in
this Agreement shall limit any of the rights or remedies of the Company or any
of the obligations of the Restricted Holder under any other agreement between
the Restricted Holder and the Company or any certificate or instrument executed
by the Restricted Holder in favor of the Company, and nothing in any other
agreement, certificate or instrument shall limit any of the rights or remedies
of the Company or any of the obligations of the Restricted Holder under this
Agreement.

 

(l) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

 

 

COMPANY:

 

 

 

JAGUAR HEALTH, INC.

 

 

 

 

 

By:

/s/ Lisa A. Conte

 

Name: Lisa A. Conte

 

Title: President and Chief Executive Officer

 

 

 

 

 

RESTRICTED HOLDER:

 

 

 

OASIS CAPITAL, LLC

 

 

 

 

 

By:

/s/ Adam Long

 

Name: Adam Long

 

Title: Managing Member

 

[Signature Page to Lock-Up Agreement]

 

6

--------------------------------------------------------------------------------